Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 5, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01066-CV
____________
 
IN RE DANNY HILAL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 4, 2004, relator filed a petition
for writ of mandamus in this court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator seeks to have this
court direct the Honorable Brent Gamble, presiding judge of the 270th District
Court in Harris County, to declare a writ of execution and constable=s bill of sale void.  Relator also filed a motion for temporary
relief, seeking to have this court stay the trial on the merits in cause number
2003-55649 in the 270th District Court, scheduled to begin on or about Monday,
November 8, 2004.  See Tex. R. App. P. 52.10.  
Relator has not established that he is entitled to mandamus
relief.  Accordingly, we deny relator=s motion for temporary relief and
petition for writ of mandamus. 




 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed November 5, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.